Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered February 3, 2005, convicting him of criminal possession of stolen property in the fourth degree, unauthorized use of a motor vehicle in the third degree, and unlicensed operation of a motor vehicle, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was deprived of a fair trial because the Supreme Court failed to instruct the jury that the charge of criminal possession of stolen property in the fourth degree required proof of larcenous intent to establish that the motor vehicle was “stolen” is unpreserved for appellate review (see CPL 470.05 [2]; People v Robinson, 88 NY2d 1001 [1996]). In any event, the court’s instructions, including the “recent and exclusive possession of stolen property” charge, were proper (see People v Cintron, 95 NY2d 329, 333 [2000]; People v Vasquez, 11 AD3d 643 [2004]; People v Ragbirsingh, 10 AD3d 425 [2004]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Florio, J.E, Miller, Spolzino and Dillon, JJ., concur.